227 Ga. 503 (1971)
181 S.E.2d 364
LEE
v.
SMITH.
26343.
Supreme Court of Georgia.
Submitted February 9, 1971.
Decided April 22, 1971.
Milford Lee, pro se.
*504 Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, William R. Childers, Jr., Assistant Attorneys General, for appellee.
HAWES, Justice.
The appeal here is from the denial of a writ of habeas corpus by the Judge of Tattnall Superior Court. Appellant was convicted of the offense of murder on March 30, 1954, and sentenced to life imprisonment. In June, 1970, he filed the present application for habeas corpus in which his only contention was that the constitutional guarantee of due process was denied him in that on the trial his sole defense was alibi and the court instructed the jury in the usual manner as to this defense, placing upon him the burden of proving the defense of alibi to the reasonable satisfaction of the jury. Under the rulings of this court in Shoemake v. Whitlock, 226 Ga. 771 (177 SE2d 677), and Thornton v. State, 226 Ga. 837 (178 SE2d 193), the trial court did not err in denying the writ and in remanding the prisoner to the custody of the warden.
Judgment affirmed. All the Justices concur.